DETAILED ACTION
This is a response to the Applicants' amendment on 8/16/19. In virtue of this filing, claims 1-27 are currently presented in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wong, Serena(WO 2016/201366).
Regarding claim 20, Wong, serena disclose in figure 11 that, a bio-signal measuring device comprising: a bio-signal measuring instrument(a therapy unit(1110) which includes a plurality of electrodes (band (1102) have electrodes(1124))which detect a bio-signal in contact with a skin surface of a human body(paragraph [00026]) a bio-signal processing circuit (1116) which processes the bio-signals detected at the electrodes in a predetermined manner and stores the processed bio-signals in a memory(1118 or 1126), a battery (paragraphs [00056-00057])as an internal power source, and a charging circuit (1112) for the battery, and is used in a state of being mounted to the human body; and a power feeder(push/button(1108) and current/voltage measurement (1110)) which supplies predetermined charging power to the battery through the charging circuit(1112), wherein the power feeder(1108, 1110) includes communication means for transmitting the bio-signals stored in the memory (1118 and 1126) to predetermined external equipment(paragraph [000101, 00072, 00090,00093].
Regarding claim 21, Wong, serena disclose in figure 11 that, wherein the

communication means as a bidirectional communication function, and predetermined information which includes a biological data processing program is provided from the external equipment to the bio-signal processing circuit through the communication means. Paragraphs [00099- 000102].
Regarding claim 22 Wong, serena disclose in figure 11 that, wherein the power feeder has power feed terminals which are detachably connected to the electrodes, and communication between the power feeder and the bio-signal measuring instrument is performed through the electrodes and the power feed terminals. Paragraph[00012] for the system can include a band and a detachable therapy unit and paragraph[00015] for the system further includes a base station configured to charge the power source. In some embodiments, the base station is further configured to receive and transmit data to and from the detachable therapy unit and to and from a cloud computing network.
Regarding claim 23, Wong, serena disclose in figure 11 that, wherein the bio-signal measuring instrument includes a transmission unit which reads the biological data from the memory (1118 and 1126) and transmits the biological data, and connection detection means(sensors) for outputting a connection detection signal if the power feed terminals are connected to the electrodes, and the transmission unit transmits the biological data to the power feeder if the connection detection signal is output from the connection detection means. Paragraphs [00022-00023]. 
Regarding claim 24, Wong, serena disclose in figure 11 that, wherein after the transmission of the biological data to the power feeder, the biological data in the memory is deleted. Paragraph [00099].
Allowable Subject Matter
Claims 1-19 and 25-27 are allowed.
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844